Name: Council Regulation (EEC) No 1261/88 of 3 May 1988 applying supplementary generalized tariff preferences in respect of certain industrial products originating in devoloping countries and sold at the Berlin 'Partners in Progress' fair
 Type: Regulation
 Subject Matter: marketing;  regions of EU Member States;  industrial structures and policy;  leather and textile industries
 Date Published: nan

 11 . 5 . 88 Official Journal of the European Communities No L 121 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1261/88 of 3 May 1988 applying supplementary generalized tariff preferences in respect of certain industrial products originating in devolopment countries and sold at the Berlin 'Partners in Progress' fair Whereas, without prejudice to the specific provisions of this Regulation , the application of the provisions of the annual Regulations regarding generalized tariff preferences and, in particular, in respect of the beneficiary countries and the concept of originating products should be applied to the supplementary preferences in question ; Whereas it is appropriate, however, to exclude from the scope of this Regulation certain products originating in particular beneficiary countries ; Whereas declarations of release into free circulation submitted with a view to the importation of the products in question should be accompanied by the certificate of origin and the contract concluded at the Berlin Fair, the latter certified by the competent German authorities ; Whereas the German authorities must ensure that certifi ­ cation of the contracts concluded at the Berlin Fair do not exceed the authorized supplemantary quantities ; Whereas the method of administration adopted requires close and particularly rapid cooperation between Member States and the Commission , Whereas the generalized preferences have been suspended for products originating in the Republic of Korea by Regulation (EEC) No 3912/87 (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the overseas imports fair 'Partners in Progress' is organized every year in Berlin with a view to improving the access to world markets of products originating ' in developing countries ; Whereas, in view of the specific features of the Berlin Fair and of the unique situation of Berlin, certain measures should be taken in the field of generalized preferences ; Whereas, in accordance with the offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened generalized preferences commencing in 1971 and most recently under Regulations (EEC) No 3635/87 (') and (EEC) No 3782/87 (2), and in particular in respect of finished and semi-finished industrial and textile products originating in developing countries ; Whereas, in the past, certain products covered by the system of quotas, ceilings or other tariff measures, being the subject of contracts for safe in the course of the Berlin Fair, have not been able to benefit from the preferences, the allocated tariff quotas or fixed duty-free amounts having been used up or the collection of customs duties having been re-established for products subject to ceiling limits before the opening date of the fair ; whereas it is important to provide additional latitude to developing countries to enable them to benefit from the generalized tariff preference for products being the subject of contracts for sale at the fair ; whereas, however, this latitude should be limited to 6 % of the levels of the tariff measures applicable for each product or group of products under the abovementioned annual Regulations , and should be opened ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 30 August 1988 to 30 June 1989 supple ­ mentary Community tariff preferences shall be opened subject to Article 4 for the importation of products :  mentioned in Annex I to Regulation (EEC) No 3635/87, or  mentioned in Annexes I and II to Regulation (EEC) No 3782/87, (') OJ No L 350, 12. 12. 1987, p. 1 . (2) OJ No L 367, 28 . 12. 1987, p. 1 . (3) OJ No L 369, 29 . 12 . 1987, p. 1 . No L 121 /2 Official Journal of the European Communities 11 . 5 . 88 provided these products originate in one of the countries or territories benefiting from the preferences referred to in the Annexes to those Regulations and have been exhibited by the exporting countries at the Berlin 'Partners in Progress' Fair and they have been the subjet of sales contracts, except for products originating in the Republic of Korea. 2. The supplementary preferences referred to in paragraph 1 shall be 6 % of the quota, ceiling or fixed duty-free amounts fixed for each product or group of products in Regulations (EEC) No 3635/87 and (EEC) No 3782/87. 3 . Within the framework of the supplementary preferences referred to in paragraph 1 , the Common Customs Tariff duties shall be totally suspended. Application of the tariff preferences shall be subject to submission of a certificate of origin , Form A, and the contract. 4. Within the limits of the supplementary preferences referred to in paragraph 1 , the Kingdom of Spain and the Portuguese Republic shall apply customs duties conforming to the relevant provisions of the Act of Accession, and the relevant Regulations. Article 2 1 . Declarations of the release into free circulation of the products in question accompanied by the certificate of origin and by the contract concluded at the Berlin Fair, the latter certified by the competent German authorities . 2. The German authorities shall ensure that the total amount covered by certified contracts does not exceed the limit fixed in Article 1 (2). Article 3 Those provisions of Regulations (EEC) No 3635/87 and (EEC) No 3782/87 relating to the application of generalized tariff preferences which concern beneficiary countries and the concept of originating products shall be applicable. Article 4 This following shall be excluded from the benefits afforded by this Regulation :  textile products falling within categories 1 , 2, 3 , 4, 5 , 6, 7 and 8 appearing in Annex I to Regulation (EEC) No 3782/87 and originating in countries subject to the Community tariff quotas allocated as indicated in the said Annex,  products appearing in Annex I to this Regulation and originating in countries indicated in column 4,  industrial products appearing in Annex II to this Regulation and originating in countries which are subject to a quota for those products under Regulation (EEC) No 3635/87. Article 5 The German authorities shall forward to the Commission, not more than seven days after the end of the Berlin Fair, a list of certified contracts indicating the nature and value or the quantity, whichever is appropriate, of the goods in question #and the names and addresses of the exporters and importers. The Commission shall send a copy of this list to the authorities of the other Member States . Article 6 Member States shall forward to the Commission, within two weeks following the end of each quarter, the list of the amounts charged during the reference quarter in accordance with the provisions of this Regulation . Article 7 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1988 . For the Council The President M. BANGEMANN 11 . 5. 88 Official Journal of the European Communities No L 121 /3 ANNEX List of products/countries excluded from the benefits afforded by this Regulation for industrial products (other than textiles) Order No CN code Description Countries concerned 10.0120 10.0240 10.0260 10.0400 10.0500 10.0510 10.0520 10.0570 10.0580 10.0590 2905 1 1 00 2921 19 30 2922 42 00 3102 10 10 4011 40 00 4011 50 10 4011 50 90 4013 20 00 4013 90 10 4011 10 00 4011 20 00 4011 30 90 4011 99 00 4012 10 90 4012 90 10 4012 90 90 4013 10 10 4013 10 90 4013 90 90 4104 10 95 4104 10 99 410431 11 4104 31 19 4104 31 SO1 4104 31 90 4104 39 10 4104 39 90 4202 11 10 4202 1 1 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50, 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 4203 29 10 Methanol Isopropylamine and its salts Glutamic acid and its salts Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product New pneumatic tyres and inner tubes of rubber of a kind used on bicycles and motorcycles (including tyre flaps and tyre cases with sewn-in inner tubes for racing bicycles) Other new pneumatic tyres and inner tubes of rubber ! Leather of bovine or equine animals, without hair on, other than leather of code 4108 or 4109 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and similar containers :  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastics or of textile materials Articles of apparel and clothing accessories, of leather or of composition leather, excluding gloves, mittens and mitts, protective for all trades Articles of apparel and clothing accessories, of leather or composition leather Libya Romania South Korea Libya South Korea South Korea Brazil South Korea Hong Kong South Korea Hong Kong No L 121 /4 11 . 5. 88Official Journal of the European Communities Order No CN code Description Countriesconcerned 10.0660 6401 6402 on Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics South Korea Hong Kong 10.0670 6403 on Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather Brazil South Korea 10.0680 » 6404 6405 90 10 on Footwear with outer soles of rubber, plastics, leather or composition leather, and uppers of textile materials Other footwear with outer soles of rubber, of plastics, of leather or of composition leather Hong Kong South Korea 10.0800 7117 19 10 7117 1991 7117 19 99 ex 7117 90 00 Imitation jewellery :  Of base metal , whether or not plated with precious metal : Others  Others excluding imitation jewellery of leather or composition leather or of wood Hong Kong 10.0870 7312 10 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 7312 10 91 7312 10 95 7312 10 99 7312 90 90 Stranded wire , ropes, cables, plaited bands, slings and the like, of iron or steel , not electrically insulated South Korea 10.0950 8211 10 00 8211 91 90 8211 92 90 8211 93 90 Knives with cutting blades, serrated or not (including pruning knives) other than knives of code 8208 , excluding knives with handles of base metal South Korea 10.1055 8528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 79 Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcast receivers or sound on video recording or reproducing apparatus . Colour television receivers, with integral tube South Korea Hong Kong Singapore 10.1060 8527 11 10 8527 1 1 90 8527 21 10 8527 21 90 8527 29 0a 8527 31 10 8527 31 91 8527 31 99 8527 32 00 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined in the same housing with recor ­ ding or reproducing apparatus or a clock South Korea Singapore Hong Kong 10.1060 8528 10 91 8528 10 99 8528 20 10 8528 20 71 8528 20 73 8528 20 79 8528 20 90 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 90 Television receivers (including video monitors and video projectors) Parts suitable for use solely or principally with the apparatus of codes 8525 to 8528 excluding cabinets and cases South Korea Singapore Hong Kong 11 . 5 . 88 Official Journal of the European Communities No L 121 /5 Order No CN code Description Countries concerned 10.1110 Hong Kong Singapore Thermionic, cold cathode or photocathode valves and tubes :  Parts Diodes, transistors, and similar semiconductor devices, light emitting diodes Electric integrated circuits and micro-assemblies 8540 91 00 8540 99 00 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 8541 90 00 8542 11 10 8542 11 30 8542 1 1 71 8542 1 1 75 8542 11 91 8542 1 1 99 8542 19 10 8542 19 20 8542 19 30 8542 19 50 8542 19 70 8542 19 90 8542 20 00 8542 80 00 8542 90 00 ex 9101 11 00 ex 9101 12 00 ex 9101 19 00 ex 9101 91 00 10.1160 Hong Kong ex 9102 11 00 ex 9102 12 00 ex 9102 19 00 ex 9102 91 00 Wrist-watches, pocket-watches and other watches, including stop ­ watches, with case of precious metal or clad with precious metal :  Wrist-watches, battery or accumulator powered, whether or not incor ­ porating a stop-watch facility :   Quartz watches  Other :   Battery or accumulator powered :    Quartz watches Wrist-watches, pocket-watches and other watches, including stop ­ watches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incor ­ porating a stop-watch facility :   Quartz watches  Other :   Battery or accumulator powered :    Quartz watches Other clocks Watch cases and parts thereof Upright pianos, new Other toys, reduced size (scale) models and similar recreational models , working or not, puzzles of all sorts Shaving brushes, hairbrushes, nailbrushes, eyelash brushes, and tfther toilet brushes for use on the person, including such brooms constituting parts of appliances Artists' brushes, writing brushes and similar brushes, for the application of cosmetics Paint, distemper, varnish or similar brushes, road-sweeping brushes, household type brooms and brushes, including shoe brushes, and clothes brushes, and brushes for grooming animals 10.1180 9105 10.1200 9111 10.1210 9201 10 10 Hong Kong Hong Kong South Korea Hong Kong South Korea 10.1300 9503 10.1280 9603 29 10 9603 29 30 9603 29 90 9603 30 10 9603 30 90 9603 40 10 9603 90 91 ( ) The benefit of these preferences is not granted to products marked with an asterisk and originating in Romania. (") The benefit of these preferences is not granted to products marked with two asterisks and originating in China. No L 121 /6 Official Journal of the European Communities 11 . 5. 88 List of products/countries excluded from the benefits afforded by this Regulation for the textile sector Order No Category Description Countries concerned 40.0010 40.0020 40.0033 40.0040 40.0050 40.0060 40.0070 40.0080 40.0090 40.0100 40.0120 40.0130 40.0140 40.0150 40.0160 40.0180 40.0190 40.0210 40.0220 40.0230 40.0240 40.0260 40.0270 40.0280 40.0290 40.0300 40.0320 40.0330 1 2 3 4 5 6 7 8 9 10 12 13 14 15 16 18 19 21 22 23 24 26 27 28 29 31 32 33 Cotton yarn not put up for retail sale Woven fabrics of cotton, other than gauze Woven fabrics of synthetics fibres (staple) i Shirts, T-shirts Jerseys, pullovers, anoraks Men's or boys' woven breeches, shorts Womens' or girls' blouses, shirts Men's or boys' shirts Terry towelling and similar woven terry fabrics of cotton Gloves, mittens and mitts Panty-hose, stockings, under stockings Men's or boys' underpants Men's or boys' woven overcoats, raincoats Women's or girls' woven overcoats Men's or boys' suits Men's or boys' and women's or girls' singlets and other vests Handkerchiefs Parkas, anoraks Yarn of staple or waste synthetic fibres not put up for retail sale Yarn of staple or waste artificial fibres not put up for retail sale Nightshirts, nightdresses, pyjamas Women's or girls' dresses ! Skirts Trousers, bib and brace overalls Women's or girls' suits Brassieres Woven pile fabrics and chenille fabrics Woven fabrics of synthetic filament yarn Brazil China Hong Kong Hong Kong South Korea Hong Kong Hong Kong Hong Kong South Korea Hong Kong Brazil Hong Kong South Korea Hong Kong South Korea South Korea Romania China Hong Kong Romania Hong Kong Macao China Macao South Korea Hong Kong South Korea China Hong Kong Hong Kong Hong Kong Hong Kong Hong Kong Hong Kong Hong Kong China 11 . 5 . 88 Official Journal of the European Communities No L 121 /7 Description Countries concerned Order No Category ' 40.0350 40.0370 40.0390 40.0550 40.0600 40.0610 40.0620 40.0670 * 40.0680 40.0690 40.0700 40.0720 40.0740 40.0750 40.0770 40.0780 40.0830 40.0850 40.0860 40.0870 40.0880 40.0910 40.0930 40.0970 40.1090 40.1100 40.1110 40.1130 35 37 39 55 60 61 62 67 68 69 70 72 74 75 77 78 83 85 86 87 88 91 93 97 109 110 111 113 Woven fabrics of synthetic fibres (continous) Woven fabrics of artificial staple fibres Table linen, toilet and kitchen linen Synthetic staple fibres Tapestries, hand-made Narrow woven fabrics Chenille yarn , labels, braids Knitted or crocheted clothing accessories other than for babies Babies garments and clothing accessories Women's and girls ' slips and petticoats Panty-hose, women's stockings Swimwear Women's or girls ' suits Men's or boy's suits Ski suits Garments, other than knitted or crocheted Overcoats, jackets, blazers Ties Corsets Gloves Stockings, socks Tents Sacks and bags Nets Tarpaulins, sails , awnings and sun-blinds Woven pneumatic matresses Camping goods Floor cloths, dish cloths South Korea China South Korea China Romania China Hong Kong South Korea China Hong Kong South Korea Romania Romania Hong Kong Hong Kong Macao Macao South Korea Hong Kong South Korea Hong Kong Hong Kong Hong Kong South Korea Hong Kong China Hong Kong Hong Kong South Korea China South Korea Hong Kong China China China No L 121 /8 Official Journal of the European Communities 11 . 5 . 88 ANNEX II List of products subject to a quota in Regulation (EEC) No 3635/87 and excluded from the benefits afforded by this Regulation Order No CN code Description Countries concerned 10.0440 3806 10 10 Rosin obtained from fresh deonesin China 10.0480 3923 21 00 Sacks and bags (including cases)  Of polymene of ethylene South Korea, Hong Kong, Singapore 10.0570 4202 11 10 4202 11 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and similar containers :  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastics or of textile materials Brazil ,- China 10.Q630 4412 4420 90 10 0 Plywood, veneered panels and similar laminated wood Wood marquetry and inlaid wood Brazil, South Korea, Indo ­ nesia, Singapore, Philip ­ pines, Malaysia 10.0670 6403 on Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather Hong Kong 10.0690 6405 10 90 ' 6405 20 91 6405 20 99 6405 90 90 0 Other footwear with outer soles of other materials China 10.0700 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Hong Kong 10.0710 6908 Glazed ceramic flags and paving, hearth or wall tiles ; glazed ceramic mosaic cubes and the like, whether or not on a backing South Korea, Thailand 10.0950 8211 10 00 8211 91 90 8211 92 90 8211 93 90 Knives with cutting blades, serrated or not (including pruning knives), other than knives of code 8208 , excluding knives with handles of base metal Hong Kong 11 . 5. 88 Official Journal of the European Communities No L 121 /9 Order No CN code Description Countries concerned 10.0980 8414 10 30 8414 10 50 8414 10 90 8414 20 91 8414 20 99 8414 30 30 8414 30 91 8414 30 99 8414 40 10 8414 40 90 8414 80 21 8414 80 29 8414 80 31 8414 80 39 8414 80 41 8414 80 49 8414 80 60 8414 80 71 8414 80 79 8414 80 90 Pumps and compressors Hand or foot-operated air pumps for cycles and similar articles :   Other pumps and compressors Brazil , Singapore 10.0990 8452 10 11 8452 10 19 8452 10 90 8452 21 00 8452 29 00 Sewing machines, other than book-sewing machines of code 8440 Brazil 10.1052 8521 8528 10 11 8528 10 19 8528 10 30 Video recording or reproducing apparatus South Korea 10.1094 8540 11 10 8540 1 1 30 8540 1 1 90 Cathode-ray television picture tubes, including video monitor cathode-ray tubes :  Colour South Korea 0 The benefit of these preferences is not granted to products marked with an asterisk and originating in Romania. O The benefit of these preferences is not granted to products marked with two asterisks and originating in China.